Title: To George Washington from George Gilpin, 2 September 1789
From: Gilpin, George
To: Washington, George



Dear sir.
Alexandria September 2d 1789

Before I set of to see the upper part of Potok, I intended to have informed you, that I might have made such observations as you might have thought necessary which perhaps has not Occured to me, but Doctr Creigh [Craik] informed me that you was very much indisposed th[i]s prevented me from Troubling

you, your happy recovery has determined me to write to you on business which you have taken So much pains to promote.
Agreeable to the desire of the Potomack Company Mr Smith and my self proceeded from the great falls up Potomack in a boat that would have Carried when moderately loaded 35 barrels of flour in this boat we went up the north branch of Potomack 12 miles above Fort Cumberland and we Could have gone to the mouth of new Creek which is 25 miles above Cumberland, but being unacquainted with the river and we were informd by Capt. Daniel Cresap and others that the river was lower than it had been for several years, and Continued falling we were afraid that we might be Stopt on our return from the mountain, we went from Capt. Cresaps on foot along Potomack to the mouth of Savage river to this place the navigation may be extended and not much higher without too great an expence for the present times the mouth of Savage is 210 miles above the navigation or Tide water at the little Falls after we passed the Shenandoah falls we found no fall that would prevent a boat from passing up with ease and safty except in such seasons when the river is very low and in wide parts of the river the water is sometimes Shallow and wants to be Collected to Some one place or a single rift of rocks which wantd to be made deeper these improvements appears nowhere difficult nor very expensive[.] From the mouth of Savage we went along the State road to the top of the Allegany mountain and then to the waters of deep Creek in the green glades which is 13 miles from Savage, & 4 miles below where the road Crosses this water it is large enough for boats and it is gentle and deep and will afford a good navigation down to the fall in the Yohogany near Turky foot So that 17 miles will Join the water of Potomack and Yohogany from the mouth of Savage to little Yohogany one mile above the fork is 22 miles to big Yohogany 24 miles to Salt lick Creek a branch of Cheat river 30 miles to Cheat river ford at dunkard bottom 37¼ miles to morgan Town 50 miles to Clerks burg 80 miles to the mouth of the muskingam 140 miles these distances except the last are from actual measurement Cheat river at the Dunkard bottom is nearly or quite as large at Shenandoah at Snigger[s] Ferry and is a fine gentle river except two falls which are now passed and at a small expence may be rendered safe and easy The Course of the road from the

mouth of Savage to the Dunkards Bottom on Cheat nearly due West, about the mouth of Savage river and Georges Creek there is inexhaustable bands of coal some of which the river has laid bare and we found them easy to dig and good in quality this range or bed of Coal extends along the first rift of the Allegany mountn to wills Creek above Cumberland from which place we say them carreing coal for the nail manufactories at Hagers Town.
On our return from over the mountain one or two day moderate rain raised the river and we found the navigation in that State much better than we expected two boats come down from old Town with Tobacco two or three from Opeckon with flour and we come in company with two from Shepperds Town one of which was 70 feet long and Carried 130 barrels of flour these boats passed quite down to the great falls and I was informd by Capt. Shepperd that 1,000 barrels of flour had gone down Potomack by water this Spring from Shepperds Town only.
If we allow 10 miles from the Tide to the big falls and 17 from the mouth of Savage to deep Creek 27 miles Carriage unites Potomack with the waters of yohogany in their present State and the Ten miles I have no doubt will be removed.
As soon as I can make out a proper draft I will send one to you with the Courses, distance and perpendicular fall of Potomack and of the Allegany mountain where Several of the great waters begin. I am with great esteem your Excellencys most Obedient Servant,

George Gilpin

